         ,.
,,.    " '    ..
      AO 245B (Rev. 02/08/2019) iudgmeitt in a Cr'iminal Petty Case (Modified)                                                                    Page I oft   3
                                                    UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                United States ofAmerica                                   JUDGMENT IN A CRIMINAL CASE
                                                        V.                                (For Offenses Committed On or After November 1, 1987)



                              Omar Rodriguez-Gonzalez                                     CaseNumber: 3:19-mj-21632

                                                                                          Erik Richard Bruner
                                                                                          Defendant's Attorney


      REGISTRATION NO. 67461380
      THE DEFENDANT:
       ISi pleaded guilty to count(s) I of Complaint         ~~~~~~~~~~~~~~~~~~~~~~~~~~~




       D was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                           Nature of Offense                                                           Count Number(s)
      8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                 1

       D The defendant has been found not guilty on count( s)                     ~~~~~~~~~~~~~~~~~~~




       D Count(s)                                                                          dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                            D TIME SERVED                             ~      30                                 days

       ISl         Assessment: $10 WAIVED ISi Fine: WAIVED
       ISi         Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the         defendant's possession at the time of arrest upon their deportation or removal.
       D           Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Tuesday, April 16, 2019
                                                               F~l~ED                 Date of Imposition of Sentence


      Received
                            _,,,,-:_,..,...,..,..
                        /7'qy'/
                        DUE'1
                                       ·            1
                                                               APR 1 6 2019
                                                      CLERK, U.S. DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA
                                                    BY                      DEPUTY
                                                                                      IIMLu.LOCK
                                                                                      UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                              3:19-mj-21632
